DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 12/15/2020

	Claim(s) 1-17 are pending.
	Claim(s) 1, 8-11, and 14-16 have been amended.
	

Response to Arguments
Received 12/15/2020


Regarding independent claim(s) 1, 9, and 14:

Kim et al. (US PGPUB No. 20140327667 A1) and Algreatly (US PGPUB No. 20130321414 A1) fail to teach the subject matter of iteratively partition the bounding shape having the highest volume error into two additional bounding shapes until a size of the additional bounding shapes is less than a predetermined threshold value, wherein the predetermined threshold value is based on a thickness of one of the plurality of layers into which the 3D model was sliced. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 13: ¶ 1 to Page 14: ¶ 2), filed 12/15/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Fischer et al. (US PGPUB No. 20090208075 A1) fail to teach the subject matter of iteratively partition the bounding shape having the highest volume error into two additional bounding shapes until a size of the additional bounding shapes is less than a predetermined threshold value, wherein the predetermined threshold value is based on a thickness of one of the plurality of layers into which the 3D model was sliced. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 

Applicant’s arguments (Remarks, Page 14: ¶ 3), filed 12/15/2020, with respect to the rejection(s) of claim(s) 9 and 14 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 9's and claim 14's similarity to claim 1. Therefore, the 


Regarding dependent claims 2-8, 10-12, and 15-17:

Applicant’s arguments (Remarks Page 14: ¶ 4), filed 12/15/2020, with respect to the rejection(s) of claim(s) 2-8, 10-12, and 15-17 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 9, and 14 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.


Regarding dependent claim 13:

Applicant’s arguments (Remarks Page 15: ¶ 1-2), filed 12/15/2020, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claim 9. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.

	


Allowable Subject Matter

Claims 1-17 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 9, and 14 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

access a three dimensional (3D) model of a 3D object;
slice the 3D model into a plurality of layers in parallel planes, wherein each of the plurality of layers is composed of polygons representing portions of the 3D model; 

partition each stacked box of the plurality of stacked boxes into bounding shapes of the 3D object, wherein each bounding shape of the bounding shapes contains a polygon representing one of the portions of the 3D model; 
identify, among the bounding shapes, a bounding shape having a highest volume error, wherein a volume error of a particular bounding shape is a difference between a volume of the particular bounding shape and a volume of the polygon in the particular bounding shape; 
iteratively partition the bounding shape having the highest volume error into two additional bounding shapes until a size of the additional bounding shapes is less than a predetermined threshold value, wherein the predetermined threshold value is based on a thickness of one of the plurality of layers into which the 3D model was sliced; and 
generate a shape profile of the 3D object using the bounding shapes.
 

Wherein:

Claim 1 , Claim 9, and claim 14 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 9 and claim 14.

Kim et al. (US PGPUB No. 20140327667 A1) teaches to: access a three dimensional model of a 3D object, each of the plurality of layers is composed of polygons of the three-dimensional model. However, Kim et al. fails to disclose to: partition the plurality of layers into a plurality of stacked boxes, each stacked box containing the polygons representing the portions of the 3D model; partition each stacked box of the plurality of stacked boxes into bounding shapes of the 3D object, wherein each bounding shape of the bounding shapes contains a polygon representing one of the portions of the 3D model; identify, among the bounding shapes, a bounding shape having a highest volume error, wherein a volume error of a particular bounding shape is a difference between a volume of the particular bounding shape and a volume of the polygon in the particular bounding shape; iteratively partition the bounding shape having the highest volume error into two additional bounding shapes until a size of the additional bounding shapes is less than a predetermined threshold value, wherein the predetermined threshold value is based on a thickness of one of the plurality of layers into which the 3D model was sliced; and generate a shape profile of the 3D object using the bounding shapes.
Algreatly (US PGPUB No. 20130321414 A1) teaches to: access a three dimensional (3D) model of a 3D object; slice the 3D model into a plurality of layers in parallel planes, wherein each of the plurality of layers is composed of polygons representing portions of the 3D model; partition the plurality of layers into a plurality of stacked boxes, each stacked box containing the polygons representing the portions of the 3D model; and partition each stacked box of the plurality of stacked boxes into bounding shapes of the 3D object, wherein each bounding shape of the bounding 
Fischer et al. (US PGPUB No. 20090208075 A1) teaches to identify, among the bounding shapes, a bounding shape having a volume error. However, Fischer et al. fails to disclose to identify, among the bounding shapes, a bounding shape having a highest volume error, wherein a volume error of a particular bounding shape is a difference between a volume of the particular bounding shape and a volume of the polygon in the particular bounding shape; iteratively partition the bounding shape having the highest volume error into two additional bounding shapes until a size of the additional bounding shapes is less than a predetermined threshold value, wherein the predetermined threshold value is based on a thickness of one of the plurality of layers into which the 3D model was sliced; and generate a shape profile of the 3D object using the bounding shapes. 
Roth et al. (US Patent No. 7206987 B2) teaches to identify, among the bounding shapes, a bounding shape having a volume error. However, Roth et al. fails to 
As a result of the limitations of independent claims 1, 9, and 14 as well as dependent claims 2-8, 10-13, and 15-17 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616